Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 1 of 18 Page ID #405




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN HOLMON,                                    )
                                                 )
                       Plaintiff,                )
                                                 )
 vs.                                             )   Case No. 3:18-CV-00514-MAB
                                                 )
 HOLLY HAWKINS,                                  )
                                                 )
                      Defendant.                 )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff John Holman, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this suit under 42 U.S.C. § 1983 against Defendant Holly

Hawkins (“Hawkins”). Plaintiff claims Hawkins was deliberately indifferent to his

serious medical needs while he was incarcerated at Menard Correctional Center

(“Menard”) (Doc. 1). Now pending before the Court is Hawkins’ motion and supporting

memorandum for summary judgment (Docs. 42, 43). For the reasons set forth below, the

motion for summary judgment will be granted.

                               PROCEDURAL BACKGROUND

       Plaintiff filed his complaint on March 1, 2018, pursuant to 42 U.S.C. § 1983, alleging

that Hawkins acted with deliberate indifference to his serious medical needs (Doc. 1).

After a threshold review by this Court, pursuant to 28 U.S.C. § 1915A, Plaintiff was

permitted to proceed on one count:

       Count 1 – Eighth Amendment deliberate indifference to medical needs
       claim against Nursing Director Hawkins for refusing to intervene and assist
                                             1
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 2 of 18 Page ID #406




       Plaintiff in obtaining prescription refills of his blood pressure medication at
       Menard in December 2017 and January 2018.

(Doc. 9 at p. 3).

       On March 4, 2020, Hawkins filed her motion for summary judgment. (Docs. 42,

43). Plaintiff filed his response to Hawkins’ motion for summary judgment on March 16,

2020. (Doc. 46). Hawkins did not file a reply brief.

                                   FACTUAL BACKGROUND
A. The Parties

       At all times relevant to this case, Plaintiff was incarcerated within the IDOC at

Menard. Hawkins was employed as the Director of Nursing at Menard.

B. Plaintiff’s Relevant Medical Care

       Plaintiff was diagnosed with hypertension by Dr. Blankenship in 2012 or 2013

when he was first in custody at the Madison County Jail. (Doc. 43-1 at p. 23). He contends

he went through an extensive process of trial and error to determine the correct medicine

regimen to control his high blood pressure. (Id. at p. 24). Ultimately, Plaintiff was

transferred to Menard and while there, his medication regimen to control his high blood

pressure consisted of Metoprolol, Norvasc, and HcTZ (referred to as a “water pill”). (Id.

at p. 7; Doc. 43-3 at pp. 115–121). To control the side-effects of these medications, Plaintiff

also takes Excedrin Migraine and Pepcid. (Id.). Plaintiff’s only medication not related to

his hypertension was for sinus issues. (Docs. 43-1 at p. 46;. 43-3 at pp. 115–121).

       Plaintiff received his medication at Menard in “bubble packs.” (Doc. 43-1 at pp.

29–30). These packs were retained by Plaintiff in his cell, and refills were requested by

turning in a refill sticker to passing nurses. (Id.). Plaintiff testified that each “bubble pack”

                                               2
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 3 of 18 Page ID #407




contains a 30-day supply of a single medication. (Id. at p. 33). Plaintiff’s medications all

came in 30-day “bubble packs” with the exception of his Excedrin migraine, which he

was able to get every six days. (Id. at pp. 43–44). Typically, Plaintiff explained the refill

process at Menard took three days. (Id. at p. 34). Plaintiff testified that he would need to

sign for each refill when he received a new bubble pack. (Id. at p. 36). There are no copies

of these signature pages in the record. There is similarly no reference to “bubble packs”

in Plaintiff’s medical records, but Hawkins’ January 3, 2018 memoranda to Plaintiff

indicates that he had “keep on person” medication and that he was given pills in 60, 30,

and 28 count prescriptions. (Doc. 43-6).

       On or about November 27, 2017 Plaintiff testified that he turned refill stickers in

for his Norvasc and water pill, HCTZ. (Doc. 43-1 at p. 35). When Plaintiff did not receive

refills for all of his medications, he filed a grievance suggesting that he had some, but not

all of his medications (Id. at p. 36; Doc. 43-6 at o. 15-16). Plaintiff testified he did have

doses of his Metoprolol in December of 2017. (Doc. 43-1 at p. 29). Plaintiff alleges that he

did not have access to some of his prescription medications until January 2018. (Id. at p.

37). Plaintiff alleges that he ran out of Norvasc and HcTZ in the first week of December

2017 and ran out of Metoprolol in the second week of December 2017. (Id. at p. 38).

Plaintiff describes resuming his prescription regimen sometime in the end of January

2018, around the 20th. (Id. at p. 40).


       Plaintiff testified that he believes his headaches, nose bleeds, and dizziness were

caused by the delay in renewing his high-blood pressure medication, because he had


                                             3
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 4 of 18 Page ID #408




been told by a “Nurse Marty” in the Madison County Jail in 2012 or 2013 that these were

side effects for not being on his medications (Doc. 43-1 at p. 59). Although Plaintiff has a

history of migraines, he testified that he was suffering multiple headaches a day while

not taking his high-blood pressure medication (Id. at pp. 53–54). Plaintiff testified that the

headaches he would suffer while taking his prescribed high-blood pressure medication

without Excedrin migraine were particularly painful. (Id. 7, 55). He acknowledged the

headaches he experienced without his high-blood pressure medication were not as

severe. (Id.). Plaintiff further testified he suffered intermittent nose bleeds for a period of

a little over a week when he was not taking his blood pressure medication. (Id. at pp. 56–

57). While Plaintiff’s testimony is somewhat vague, it appears the occasional dizziness

lasted one or two weeks (Id. at pp. 55-57). This was also not the first time he had

experienced dizziness. In fact, he experienced this symptom back in 2013 when he was

trying to get his various medications figured out (Id.). Critically, Plaintiff denies lasting

injuries caused by the denial of his prescription medication. (Id. at p. 71).

       Plaintiff was seen by a Certified Medical Technician (“CMT”) on December 11,

2017. (Doc. 43-3 at p. 35). On that date, he signed a medical services refusal form (Doc.

43-3 at p. 85). The form acknowledged that he was refusing medical care and that Dr.

Siddiqui had explained the risks and complications of refusing treatment. (Id.). Plaintiff’s

statement on the form references his delay in access to certain medication: “Why am I

having such a very hard time receiving my meds from Menard medical staff[?]” (Id.). On

that date the CMT noted that he needed his Pepcid and Excedrin to manage his blood

pressure side-effects. (Doc. 43-3 at p 35). The CMT further noted that Plaintiff was

                                              4
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 5 of 18 Page ID #409




irritated and refused to pay his co-pay. (Id.). On December 21, 2017, Plaintiff was seen by

a nurse practitioner where he indicated that he was not taking his blood pressure

medications due to the side-effects. (Id. at p. 36). Plaintiff told the nurse practitioner that

the medications work to control his hypertension but upset his stomach and give him

migraines. (Id.). Plaintiff’s blood pressure was measured on that date as 160/90. (Id.)

Additionally, Plaintiff was seen on nurse sick call on December 8, 2017; December 11,

2017; December 13, 2017; and December 29, 2017. (Doc. 43-4 at pp. 8, 11, 13, and 29).

       Plaintiff was seen at the hypertension clinic on November 16, 2017 where his

blood-pressure was noted as 128/72 and stable; it was noted that he was in good control

of his condition. (Doc. 43-3 at p. 94–95). When Plaintiff was seen by a nurse practitioner

on March 15, 2018, his blood pressure was stable at 134/88, and he was noted as being in

control of his hypertension. (Doc. 43-3 at p. 38–39).

       Plaintiff claims Hawkins is responsible for his denial of high-blood pressure

medication because she was the person who answered his grievances. (Doc. 43-1 at p. 67-

69). However, Hawkins’s role as Director of Nursing did not include diagnosing patients,

prescribing medications, or scheduling inmates for medical appointments. (Doc. 43-2).

Hawkins is not a licensed physician and, as such, is not trained to diagnose medical

conditions or prescribe medication. (Id.). She had no authority to order treatment for any

inmate, no authority to refer inmates to specialists, and no authority to order medical

examinations or tests. (Id.). A treating physician at Menard would have been responsible

for making medical decisions for an inmate. (Id.). Further, patients have the right to refuse

medications, as Plaintiff did on December 11, 2017. (Doc. 43-1 and 43-3 at pg. 85).

                                              5
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 6 of 18 Page ID #410




Hawkins says, and Plaintiff agrees, that she never met Plaintiff or treated him directly.

(Doc. 43-2 and Doc. 43-1 at pp. 65–66).

C. Plaintiff’s Relevant Grievances and Hawkins’ Responses

        Plaintiff filed multiple grievances indicating that he was not being given his

prescriptions. The record reflects Plaintiff filed six (6) relevant grievances, which are as

follows: December 11, 2017 (#208-12-17), December 14, 2017 (307-12-17), two filed on

January 7, 2018 (#514-1-18(x3)), January 9, 2018 (#514-1-18(x3)), and January 12, 2018

(#307-1-18). (Doc. 43-6).     Hawkins and Dr. Siddiqui responded in four separate

memoranda, dated December 15, 2017, January 3, 2018, January 18, 2018, and February 6,

2018. (Id.).

        Plaintiff’s December 11, 2017 suggests that he is receiving some, but not all of his

prescriptions (Doc. 43-6, p. 15-16). Plaintiff writes in his grievance to “just stop them all,”

referring to his prescriptions. (Id.) Plaintiff explained that he was unwilling to suffer side-

effects of his prescription medications, so he wanted to “stop them all.” He continued, “I

am not going to be dealing with no headaches, just to make the medical staff happy.”

(Id.). Hawkins and Dr. Siddiqui responded to this grievance on December 15, 2017. (Doc.

43-6 at p. 14). Their response notes Plaintiff’s non-compliance with sick calls and refusal

of medical services before notifying Plaintiff that they had scheduled him for the “MD

call line to discuss detrimental outcomes of [him] refusing [his medications]” and

instructing Plaintiff to refer to Menard’s orientation manual for more information on this

service. (Id.).



                                              6
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 7 of 18 Page ID #411




       Plaintiff filed a second grievance dated December 14, 2017 indicating that he woke

up that day with a headache because he had not been given his medication since

December 10, 2017. (Id. at p. 12–13). Plaintiff again notes he is not able to take all of his

medications. (Id.) On January 3, 2018, Hawkins and Dr. Siddiqui responded to Plaintiff’s

December 14 grievance. (Id. at p. 11). In their response, Hawkins and Dr. Siddiqui indicate

that they received Plaintiff’s grievance, reviewed his record, and believe he has

medication based on their records. (Id.) They further list the “keep on person”

prescriptions in possession of the Plaintiff as follows: 60 count of pain medications

refilled on 10/30/17, 30 count of Norvasc on 11/11/17, 28 count of Pepcid on 11/7/17,

30 count of HcT2 on 11/7/17, and 30 count of Metoprolol on 11/30/17. (Id.). The response

also indicates that Plaintiff received refills for these medications in December (Id.).

Finally, the response noted that if there are any further medical problems, Plaintiff should

put in for nurse sick call so that the issues can be addressed.

       Plaintiff filed two grievances on January 7 and another on January 9, both related

to his medications. (Id. at pp. 4–7). One of the January 7 grievances mentions that Plaintiff

returned his refill tabs in early December for his Norvasc and HcTZ. (Id. at p. 4). Plaintiff

notes that he retained his empty “bubble packs” to prove that his prescriptions had not

been renewed. (Id. at p. 5). Plaintiff further indicates that his Norvasc advised a refill by

12/2/17 and that his HcTZ advised a refill by 11/16/2017. (Id.) The second January 7

grievance relates to a shakedown of his call on January 4, 2018. (Id. at pp. 6–7). Plaintiff

suggests that the shakedown was to prove that he was in possession of his prescriptions,

but was fruitless. (Id. at p. 6). Plaintiff’s January 9 grievance is again complaining about

                                             7
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 8 of 18 Page ID #412




not receiving refills for his prescribed medications. (Id. at p. 1–2). It also indicates that

Plaintiff is having headaches and nosebleeds. (Id.) Hawkins and Dr. Siddiqui prepared a

memorandum on January 18 indicating that they had received the January 7 and 9

grievances, and that the problem was already addressed in Plaintiff’s prior grievance

response. (Id. at p. 3).

       Plaintiff filed another grievance on January 12, 2018 (Id. at pp. 8–9). Here, Plaintiff

was primarily focused on voicing his frustration with the delay and what he believed to

be unprofessional behavior and threatening to notify the Governor of Illinois and the

news media about the issue (Id.). At the end of the grievance, Plaintiff noted that no one

has checked his blood pressure during the whole time he has been grieving about his

medications (Id.). On February 6, 2018, Hawkins and Dr. Siddiqui prepared another

memorandum to Plaintiff indicating that they were in receipt of his January 12 complaint

and that it was already addressed. (Id. at p. 10). They instructed Plaintiff to request sick

call if he needed medical attention. (Id.)

D. Menard Pharmacy Records

       The pharmacy records provided by Menard indicate that Plaintiff’s prescriptions

were filled in November 2017, December 2017, and January 2018. (Doc. 43-5 at pp. 9–10).

Specifically, 30 doses of HcTZ (Hydrochlorothiazide) was refilled on 11/4/17, 12/9/17,

and 1/8/18. (Doc. 43-5 at p. 9). 30 doses of Norvasc (Amlodipine) were filled on

11/10/17, 12/9/17, and 1/8/18. (Id.). 30 doses of Metoprolol were filled on 11/28/17,

12/30/17, and 1/23/18. (Id.). Pepcid (Famatodine) is recorded as being filled on 11/4/17,

12/22/17, and 1/13/18. (Id.) 60 doses of Excedrin Migraine (Pain Reliever Plus) were

                                              8
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 9 of 18 Page ID #413




filled on 12/23/17, and 1/13/18. (Id. at pp. 9–10). The pharmacy records also reflect

handwritten refill slips for Norvasc, HCTZ, “Tprol XL” (sic.), Pepcid, and Claritin on

January 6 2018. (Id. at p. 2).

                                     LEGAL STANDARDS

       Summary judgement is proper if there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law. F ED. R. CIV. P. 56(a).

“Factual disputes are genuine only if there is sufficient evidence for a reasonable jury to

return a verdict in favor of the non-moving party on the evidence presented, and they are

material only if their resolution might change the suit’s outcome under the governing

law.” Maniscalo v. Simon, 712 F.3d 1139, 1143 (7th Cir. 2013) (citation and internal

quotation marks omitted).

       In deciding a motion for summary judgment, the court’s role is not to determine

the truth of the matter, but instead to determine whether there is a genuine issue of

material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Doe v. R.R. Donnelley

& Sons Co., 42 F.3d 439, 443 (7th Cir. 1994). In deciding a motion for summary judgment,

“[a] court may not . . . choose between competing inferences or balance the relative weight

of conflicting evidence; it must view all the evidence in the record in the light most

favorable to the non-moving party and resolve all factual disputes in favor of the non-

moving party.” Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014)

(citations omitted).




                                              9
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 10 of 18 Page ID #414




                                             ANALYSIS

         The Supreme Court has held deliberate indifference to the serious medical needs

of prisoners may constitute cruel and unusual punishment under the Eighth

Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). In order to prevail on a claim for

deliberate indifference to a serious medical need, there are “two high hurdles, which

every inmate-plaintiff must clear.” Dunigan ex. Rel. Nyman v. Winnebego Cnty., 165 F.3d

587, 590 (7th Cir. 1999). First, the Plaintiff must demonstrate that he suffered from an

objectively serious medical condition. Id. at 591–92. And second, the Plaintiff must

establish that the individual prison officials were deliberately indifferent to that

condition. Id.

    I.      Serious Medical Condition

         An objectively serious medical condition is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious even a lay person would

easily recognize the necessity for a doctor’s attention.” Hayes v. Snyder, 546 F.3d 516, 522

(7th Cir. 2008). Hypertension is a serious condition and if untreated it can result heart

disease.1 See Jackson v. Pollion, 733 F.3d 786, 789–90 (7th Cir. 2013). When the Plaintiff’s

claim focuses on a delay in treatment, however, the Seventh Circuit has noted that the

“objective seriousness” of the plaintiff’s medical condition should also consider the

medical consequences of the delay. Id. (“But if they were going to venture an opinion on


1Hypertension, or high blood pressure, is a common condition “in which the long-term force of the blood
against your artery walls is high enough that it may eventually cause health problems, such as heart
disease.”
High        Blood        Pressure,        https://www.mayoclinic.org/diseases-conditions/high-blood-
pressure/symptoms-causes/syc-20373410 (last visited March 25, 2021).

                                                  10
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 11 of 18 Page ID #415




the ‘objective seriousness’ of the plaintiff’s ‘medical condition,’ they had to get the

condition right—which was not hypertension but the medical consequences, in fact

negligible, of a three-week deprivation of medicine for mild, early-stage hypertension.”).

         Plaintiff testified he suffered from headaches, dizziness, and nose bleeds and he

believes these were caused from the delay in his medication. But Plaintiff, by his own

admission, confirmed he has not suffered any lasting injuries from the delay in treatment

(Doc. 43-1, p. 71). Additionally, Plaintiff testified the nose bleeds lasted a little over a week

and he had a history of migraines prior to any delay in his medication (Id. at pp. 53-56).

In fact, the headaches he experienced while on his medication were more severe than the

headaches he experienced during the delay. And the occasional dizziness lasted one or

two weeks, and here too, Plaintiff had experienced dizziness on a prior occasion while on

medication. While hypertension is certainly a serious condition, the symptoms Plaintiff

experienced during the delay in medication were not the type that are so obvious that

even a lay person would recognize the necessity for a doctor’s attention. But the condition

of hypertension and the symptoms, in tandem, give the Court concern. For purposes of

the instant motion for summary judgment, the Court will assume that Plaintiff has

satisfied the objective component.

   II.      Deliberate Indifference

         To show that prison officials acted with deliberate indifference, plaintiff must put

forth evidence that the prison officials knew that the prisoner’s medical condition posed

a serious health risk, but they consciously disregarded that risk. Holloway v. Delaware

Cnty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). “This subjective standard requires more

                                               11
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 12 of 18 Page ID #416




than negligence and it approaches intentional wrongdoing.” Id.; accord Berry v. Peterman,

604 F.3d 435, 440 (7th Cir. 2010) (“Deliberate indifference is intentional or reckless

conduct, not mere negligence.”); McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010)

(“[N]egligence, even gross negligence does not violate the Constitution.”).

       “In cases where prison officials delayed rather than denied medical assistance to

an inmate, courts have required *715 the plaintiff to offer ‘verifying medical evidence’

that the delay (rather than the inmate’s underlying condition) caused some degree of

harm.” Williams v. Liefer, 491 F.3d 710, 714–15 (7th Cir. 2007). In other words, “a plaintiff

must offer medical evidence that tends to confirm or corroborate a claim that the delay

was detrimental.” Id. Certainly, expert testimony would constitute acceptable medical

evidence, but that is not the only form of verifiable medical evidence that a plaintiff can

use to get past summary judgment on a case like this. See Liefer, 491 F.3d at 715 (finding

the plaintiff offered sufficient medical evidence to satisfy the objective prong through the

use of medical records and plaintiff’s own testimony about his symptoms, care,

treatment, and injuries).

       In delayed treatment cases, the Seventh Circuit has stated:

       No matter how serious a medical condition is, the sufferer from it cannot
       prove tortious misconduct (including misconduct constituting a
       constitutional tort) as a result of failure to treat the condition without
       providing evidence that the failure caused injury or a serious risk of injury.
       For there is no tort—common law, statutory, or constitutional—without an
       injury, actual or at least probabilistic.




                                             12
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 13 of 18 Page ID #417




Jackson, 733 F.3d at 790; Deblasio, 2020 WL 133084 at *8 (plaintiff failed to present evidence

that he suffered any “long-term consequences” or other harm caused by the delay in

treating his sometimes-elevated blood pressure).

       Plaintiff testified he suffered from headaches, dizziness, and nose bleeds and he

believes these were caused from the delay in his medication. The Plaintiff also relies on a

general statement by a nurse in 2012 or 2013. The general statement he attributes to a

“Nurse Marty” in 2012 or 2013 about his symptoms is not admissible evidence (its

hearsay) and even if it was, it is far too vague, general, and speculative to assist Plaintiff

here. Moreover, Plaintiff, by his own admission, confirmed he has not suffered any

lasting injuries from the delay in treatment (Doc. 43-1, p. 71). Additionally, Plaintiff

testified the nose bleeds lasted a little over a week and he had a history of migraines prior

to any delay in his medication (Id. at pp. 53-56). In fact, the headaches he experienced

before the delay in his medication were more severe than the headaches he experienced while

his medication was delayed. And the occasional dizziness lasted one or two weeks, tops

and here too, Plaintiff had experienced dizziness on a prior occasion while on medication.

In short, its unclear whether any of these symptoms were caused by the delay in

treatment or just side effects of his hypertension, in general. Moreover, there is no

verifiable evidence connecting the delay to any long-term consequences or harm to

Plaintiff. Plaintiff was seen in March 2018 (after the delay and his medications had

resumed) and his blood pressure was stable at 134/88, and he was noted as being in

control of his hypertension. (Doc. 43-3 at p. 38–39). Even crediting Plaintiff’s speculative



                                             13
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 14 of 18 Page ID #418




testimony, the inconveniences he incurred were short and temporary and headaches and

dizziness had predated any delay.

       And even so, there is simply no evidence to suggest that Hawkins acted with a

sufficiently culpable state of mind. Johnson v. Doughty, 433 F.3d 1001, 1010 (7th Cir. 2006)

(“to be deliberately indifferent, the defendants must have acted with ‘a sufficiently

culpable state of mind.’”) (citation omitted). In Eighth Amendment claims arising from a

prisoner’s medical care, a non-medical prison official will generally be justified in

believing the prisoner is in capable hands. Hayes v. Snyder, 546 F.3d 516, 526–527 (7th Cir.

2008); Greeno v. Daley, 414 F.3d 645, 656 (7th Cir. 2005) (“Perhaps it would be a different

matter if [the non-medical prison official] had ignored [the plaintiff’s] complaints

entirely, but we can see no deliberate indifference given that he investigated the

complaints and referred them to the medical providers who could be expected to address

[the plaintiff’s] concerns.”). A non-medical defendant will be entitled to summary

judgment when she reasonably responds to the inmate’s complaint or grievance and

defers to the professional judgment of the facility’s medical officials. Id.; Johnson, 433 F.3d

at 1010-12.

       Hawkins’ position at Menard was an administrative one. (Doc. 43-2). She had no

authority to prescribe medicine or courses of treatment to any inmate. (Id.). In fact, she

did not treat or diagnose any patient/inmates nor did she prescribe, fill or give out any

medications to any inmates (Id.). Nor did Hawkins have any authority to order any form

of treatment for an inmate (Id.). In short, Hawkins did not provide any form of medical

care or treatment to Plaintiff (Id.; Doc. 43-1 at 66.). Rather, Hawkins investigated Plaintiff’s

                                              14
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 15 of 18 Page ID #419




grievances and provided responses to him about his care with the aid of Dr. Siddiqui.

(Doc. 43-6). Hawkins recommended that Plaintiff be seen in the MD sick call line and

referred him several times to Menard’s procedures for continuing medical concerns. (Id.).

In short, Hawkins’ affidavit makes clear even though she was the Director of Nursing,

she was not a medical professional and her role was purely administrative.

        Hawkins received and addressed Plaintiff’s relevant grievances by reviewing his

medical chart with Dr. Siddiqui. (Doc. 43-6). She further provided response memoranda

to Plaintiff addressing his concerns on December 15, 2017, January 3, 2018, January 18,

2018, and February 6, 2018. (Id.). Hawkins’ December 15 memorandum discussed

Plaintiff’s unwillingness to take his medication (mentioned in Plaintiff’s December 11,

2017 grievance), Plaintiff’s habit of getting angry at sick call and refusing medical

services, and scheduled Plaintiff for a physician medical call to discuss detrimental effects

of not taking his medication. (Id.). After each relevant grievance, Hawkins ensured that

Plaintiff was receiving the medical care he requested and verified that his prescriptions

were up to date. (Id.). In her January 3, 2018 memorandum, Hawkins noted that Plaintiff’s

medications were filled in November 2017, December of 2017, and January 2018

according to his medical records.2 (Id.). Hawkins did not ignore the Plaintiff’s grievances

or medical needs. Rather, the records demonstrate she acted reasonably and responded

to each grievance and verified medical records in her responses. In responding to




2
  Menard Pharmacy records corroborate Hawkins’ memorandum show that Plaintiff’s prescription
medications were filled in November 2017, December 2017, and January 2018 as scheduled. (Doc. 43-5 at p.
9–10).

                                                  15
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 16 of 18 Page ID #420




Plaintiff’s grievances, Hawkins consulted with Dr. Sidiqqui extensively and relied on

him.

          Ultimately, no reasonable jury could conclude that Hawkins acted with deliberate

indifference in responding to Plaintiff’s complaints. Rather, the facts demonstrate she

investigated Plaintiff’s complaints, responded to his complaints, and consulted with and

deferred to medical professionals. Johnson, 433 F.3d at 1011 (non-medical professional

“insulated from liability because he ‘responded reasonably’ to [plaintiff’s] complaint.”);

Hayes, 546 F.3d 516 (non-medical personnel entitled to summary judgment when they

“responded readily and promptly” to each of the plaintiff’s letters and grievances).

Accordingly, Hawkins is entitled to summary judgment.

   III.      Qualified Immunity

          Hawkins argues that she is entitled to qualified Immunity, because Plaintiff cannot

establish that she violated his Eighth Amendment rights. (Doc. 43, pp. 17–18).

          Qualified immunity “protects government agents from liability when their actions

do not violate ‘clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Hernandez v. Cook Cnty. Sheriff’s Office, 634 F.3d 906, 914 (7th

Cir. 2011) (citing Purvis v. Oest, 614 F.3d 713, 720 (7th Cir. 2010)). The doctrine “balances

two important interests—the need to hold public officials accountable when they exercise

power irresponsibly and the need to shield officials from harassment, distraction, and

liability when they perform their duties reasonably.” Pearson v, Callahan, 555 U.S. 223, 231

(2009).



                                              16
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 17 of 18 Page ID #421




       The test for qualified immunity has two prongs: (1) whether the facts shown, taken

in the light most favorable to the party asserting the injury, demonstrate that the official’s

conduct violated a constitutional right, and (2) whether the right at issue was clearly

established at the time of the alleged misconduct. Pearson, 555 U.S. at 232. See also Brosseau

v. Haugen, 543 U.S. 194, 197 (2004); and Wilson v. Layne, 526 U.S. 603, 609 (1999). “If either

inquiry is answered in the negative, the defendant official is protected by qualified

immunity.” Reed v. Palmer, 906 F.3d 540, 546 (7th Cir. 2018) (quoting Green v. Newport, 868

F.3d 629, 633 (7th Cir. 2017)).

       A clearly established right is one that is “defined so clearly that every reasonable

official would have understood that what he was doing violated that right.” Dibble v.

Quinn, 793 F.3d 803, 808 (7th Cir. 2015) (citing Reichle v. Howards, 566 U.S. 658, 664 (2012)).

There does not need to be a case directly analogous, but “existing precedent must have

placed the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563

U.S. 731, 741 (2011). The right must be “particularized” such that the “contours” of it are

clear to a reasonable official. Reichle, 566 U.S. at 644. “[T]he Seventh Circuit has long held

that ‘the test for immunity should be whether the law was clear in relation to the specific

facts confronting the public official when he acted.’” Volkman v. Ryker, 736 F.3d 1084, 1090

(7th Cir. 2013) (quoting Colaizzi v. Walker, 812 F.2d 304, 308 (7th Cir. 1987)). No clearly

established right was violated here.

       For the reasons stated above, the Court finds that Hawkins is entitled to qualified

immunity because, even where the facts are taken in the light most favorable to Plaintiff,

she engaged in no conduct that violated Plaintiff’s constitutionally-protected rights.

                                              17
Case 3:18-cv-00514-MAB Document 49 Filed 03/25/21 Page 18 of 18 Page ID #422




                                     CONCLUSION

      For the above stated reasons, Defendant’s motion for summary judgment (Doc.

42) is GRANTED and this action is DISMISSED with prejudice. The Clerk of Court is

DIRECTED to enter judgment in favor of Defendant Holly Hawkins and against

Plaintiff John Holmon and close this case on the Court’s docket.

      IT IS SO ORDERED.

      DATED: March 25, 2021
                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                           18
